Citation Nr: 1433607	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 and February 2013, the Board remanded the issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required before the Veteran's claim on appeal is decided.

In a March 2013 statement, the Veteran indicated that she had arthritis, fluid on hip/crutches during AIT (advanced individual training) at Fort Sam Houston.  Other evidence suggests that she received this treatment between February 1985 and June 1985.  It does not appear that attempts to obtain the Veteran's treatment records from Fort Sam Houston have been made.  As such records are potentially relevant to the arthritis claim, the Board finds that attempts to obtain them should be completed on remand.

Relevant ongoing VA treatment should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since 
June 2013 from the Salisbury VA Medical Center and associated clinics.

2.  Request treatment records dating from February 1985 to June 1985, from Fort Sam Houston, Texas through official sources.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After conducting any additional development deemed necessary, to include obtaining an updated opinion if records from Fort Sam Houston are received, readjudicate the claim.  If the benefit sought on appeal remains 
denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

